Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/31/2022.  
Claims 1-10, 12-19 and 21-22 are pending and are presented for examination.  

Election/Restriction Requirement
Applicant elects Species I (liquid cooling device), corresponding to claims 1-4, 6-10, 12-19, and 21-22 without traverse.  
Accordingly, claim 5 is withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1: “cooling device”. 
Claim 3: “liquid cooling device” and “motor cooling liquid passage” such that “the liquid cooling device transports cooling liquid to the mounting plate and the motor through the motor cooling liquid passage”. 
Claim 4: “a transmission cooling liquid passage is disposed in the transmission holding cavity”.  

These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-10, 12-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “mounting plate “.  It is vague and indefinite.  Specification describes [0051] mounting plate 160 (Fig. 2).  It is not a plate in ordinary meaning.  It is a portion of a housing structure for motor.  Ordinary skills in the art would not appreciate it as a plate in ordinary meaning.   
Claim 1 recites “a cooling device”.  It is vague and indefinite.  Specification describes “The cooling device is disposed in the motor holding cavity 110 and cools the box assembly 100”.  Fig. 2 shows the motor holding cavity 110.  It is merely an empty space.  It could be a medium fill (e.g., liquid) or a cooling liquid passage, or a device (e.g., blower).  Refer claims 3-5.  
Also, it may be indicating a cooling liquid filled in the motor holding cavity 110.   See specification describing [0065] “For example, a motor housing 140 and a transmission box 101 may also be cooled. For example, the mounting plate 160 may be cooled through the motor cooling liquid in the motor holding cavity 110, and the box assembly 100 transfers heat through the mounting plate 160, to further cool the housing of the transmission 400, thereby cooling the transmission 400 in the housing of the transmission 400”. 
Note that the box assembly is the housing, not cavity or space in the housing. 
To be the box assembly 100 and the mounting plate 160 cooled through the motor cooling liquid in the motor holding cavity 110, the motor cooling liquid in the motor holding cavity 110 should be in contact with the box assembly 100 and mounting plate 160.  
Claims 3-4: “liquid cooling device” and “motor cooling liquid passage” such that “the liquid cooling device transports cooling liquid to the mounting plate and the motor through the motor cooling liquid passage”. 
While the cooling device being motor cooling liquid passage, it is vague and indefinite which feature being defined to perform transporting cooling liquid to the mounting plate.  Applicant is required to explain per original disclosure. 
Claim 6: “a preset distance”.  It is vague and indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over HUBER et al (US 20190305643 A1).  
As for claim 1, HUBE discloses an electric assembly, comprising (see Fig. 1): 
a box assembly (20, two parts housing), 
wherein an mounting plate (wall at middle) is disposed in the box assembly, and the mounting plate divides a space within the box assembly into a motor holding cavity (right side) and a transmission holding cavity (left side); 
a motor (10), wherein the motor is disposed in the motor holding cavity; 
a transmission (12), wherein the transmission is disposed in the transmission holding cavity, and 
the motor is power-coupled to the transmission (via shaft); and 
a cooling device (see NOTE 1), wherein the cooling device is disposed in the motor holding cavity.  
NOTE 1: Depending on interpretation (see 112 rejection), at least two options can be considered as being disposed in the motor holding cavity and cools the box assembly.  
(1) Said cooling device can be coolant passage elements 32-35.  
(2) Said cooling device can be coolant medium (oil).  
Since the coolant sprays from the rotor onto the stator when the rotor rotates [0014], it would have been obvious at least a part of the coolant should have been in contact with the box assembly.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the cooling device cools the box assembly.  

As for claim 2, HUBE discloses the electric assembly according to claim 1, wherein the mounting plate is constructed as a part of the box assembly, and the cooling device cools the box assembly through the mounting plate (e.g., passage 42).
As for claim 3, HUBE discloses the electric assembly according to claim 1, wherein the cooling device is a liquid cooling device (oil, passages), a motor cooling liquid passage (32-35) is disposed in the motor holding cavity, the liquid cooling device transports cooling liquid the motor (rotor, stator) through the motor cooling liquid passage.  Since the coolant sprays from the rotor onto the stator when the rotor rotates [0014], it would have been obvious at least a part of the coolant should have been in contact with the mounting plate.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the cooling device cools the mounting plate.  
As for claim 4, HUBE discloses the electric assembly according to claim 3, wherein a transmission cooling liquid passage (50i) is disposed in the transmission holding cavity, the transmission cooling liquid passage is in communication with the motor cooling liquid passage via 28), and the transmission cooling liquid passage transports the cooling liquid to the transmission.
As for claim 6, HUBE discloses the electric assembly according to claim 1, and t would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have wherein a maximum distance between the motor and the mounting plate is less than a preset distance (which is undefined value).
As for claim 22, applicant admits [0124] configurations and operations of the vehicle 11 according to one embodiments of the present disclosure are known to those of ordinary skill in the art and will not be described in detail herein.  Per applicant’s admission, it is obvious to have a vehicle, comprising the electric assembly according to claim 1.   Furthermore, HUBE discloses [0005] the liquid cooling of the electric assembly is related to that of US 2008/0272661 A1 (Zhou et al), to improve the liquid cooling of electrical machines.  Zhou et al. (US 2008/0272661 A1) discloses [0001] a vehicle, comprising the electric assembly.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have vehicle, comprising the electric assembly according to claim 1.

Claims 7-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over HUBER in view of ZHAO (CN 106515405 A, IDS).  
As for claims 7-10, HUBER failed to teach the electric assembly according to claim 1, wherein a side of the mounting plate facing the motor or the transmission is provided with ribs; wherein the ribs divide a space between the mounting plate and the motor into a plurality of cavities; wherein the ribs comprise an annular rib extending along a circumferential direction of the motor; and wherein the ribs comprise strip-shaped ribs extending along a radial direction of the motor, there are a plurality of strip-shaped ribs and the plurality of strip-shaped ribs are spaced apart along a circumferential direction of the mounting plate, and heights of the strip-shaped ribs relative to the mounting plate gradually decrease from inside to outside.
ZHAO discloses a mounting plate (3, Fig. 5, at middle in Fig. 1) facing the motor (12) or the transmission (11) is provided with ribs (Fig. 5); wherein the ribs divide a space between the mounting plate and the motor into a plurality of cavities (Fig. 5); wherein the ribs comprise an annular rib extending along a circumferential direction of the motor (Fig. 5); and wherein the ribs comprise strip-shaped ribs extending along a radial direction of the motor (Fig. 5), there are a plurality of strip-shaped ribs and the plurality of strip-shaped ribs are spaced apart along a circumferential direction of the mounting plate, and per view of Fig. 1, it is obvious the heights of the strip-shaped ribs relative to the mounting plate gradually decrease from inside to outside.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the mounting plate shaped as claimed.  Ribs on the mounting plate should be improving mechanical strength.  

As for claims 12-13, HUBER failed to teach the electric assembly according to claim 2 wherein the box assembly comprises a transmission box and a motor box, the transmission box comprises a front box and a rear box, the motor box comprises a motor housing and a motor backend cover, the front box and the motor housing are disposed adjacent to each other, and the mounting plate is constructed as a part of the front box or a part of the motor housing; and wherein the front box and the motor housing are integrally formed or detachably connected.  
ZHAO discloses the box assembly (Fig. 1) comprises a transmission box (left side) and a motor box (right side), the transmission box comprises a front box (first left half 3) and a rear box (second left half 2), the motor box comprises a motor housing (1) and a motor backend cover (2, right side), the front box (3) and the motor housing (1) are disposed adjacent to each other, and the mounting plate (plate of 3) is constructed as a part of the front box or a part of the motor housing; and wherein the front box and the motor housing are integrally formed or detachably connected.  It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the mounting plate shaped as claimed for locating precision of the assembly.   

As for claim 18, ZHAO as combined in claim 12 discloses, wherein one or more of a first connection rib (see Fig. 5), a second connection rib and a third connection rib are connected between an outer surface of the front box and an outer surface of the motor housing, the first connection rib is connected between an upper end face of the motor housing and an upper end face of the front box, the second connection rib is connected between a lower end face of the motor housing and a lower end face of the front box, and the third connection rib is located between the first connection rib and the second connection rib (refer Claims 7-10 description above). 

As for claims 14-17, HUBER failed to teach the electric assembly according to claim 2, wherein the box assembly comprises a transmission box and a motor box, the transmission box comprises a front box and a rear box, the motor box comprises a motor frontend cover, a motor housing and a motor backend cover, and the mounting plate is constructed as a part of the front box or a part of the motor frontend cover; 
wherein the motor housing, the motor frontend cover and the front box are integrally formed or each two of the motor housing, the motor frontend cover and the front box are detachably connected; 
wherein the motor frontend cover and the front box are integrally formed, and the motor housing and the motor frontend cover are detachably connected; and 
wherein the motor frontend cover and the motor housing are integrally formed, and the motor frontend cover and the front box are detachably connected.
ZHAO discloses the box assembly (Fig. 1) comprises a transmission box (left side) and a motor box (right side), the transmission box comprises a front box (part of 1 forming 11) and a rear box (2, left side), the motor box comprises a motor frontend cover (left end of 1), a motor housing (main body 1) and a motor backend cover (2, right side), and the mounting plate (3 at middle) is constructed as a part of the front box or a part of the motor frontend cover; 
wherein the motor housing, the motor frontend cover and the front box are integrally formed or each two of the motor housing, the motor frontend cover and the front box are detachably connected (Fig. 1); 
wherein the motor frontend cover (left end of 1) and the front box (part of 1 forming 11) are integrally formed, and the motor housing (1) and the motor frontend cover (2, right end) are detachably connected; and 
wherein the motor frontend cover and the motor housing are integrally formed, and the motor frontend cover and the front box are detachably connected (Fig. 1). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the mounting plate shaped as claimed for locating precision of the assembly.   

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over HUBER in view of Schneider et al (US 5491370 A).  
As for claims 19 and 21, HUBER failed to teach the electric assembly according to claim 1 further comprising a controller, and a conductive sheet, wherein the controller is mounted outside the box assembly and fixedly connected to the box assembly, and the conductive sheet is configured to connect the controller and the motor; and wherein the conductive sheet is stuck in the controller or the conductive sheet is fixed to the controller through a bolt.
Schneider teaches an electric assembly, further comprising a controller (inverter, motor control circuit in Figs. 5-6B), and a conductive sheet (bus bars 18, 20, 28, Fig. 3), wherein the controller is mounted outside the box assembly (motor and transmission housing portion) and fixedly connected (as by integrally) to the box assembly, and the conductive sheet is configured to connect the controller and the motor; and wherein the conductive sheet (18, 20) is stuck in the controller (Fig. 3) or the conductive sheet (28) is fixed to the controller through a bolt (32).  
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the mounting plate shaped as claimed for modular fashion for optimum space distribution and cooling.   

Key Words:
electric assembly and vehicle and box assembly and mounting plate and motor and transmission and cooling device 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834